 
 
EXHIBIT 10.2
 

 
STOCK OPTION AGREEMENT
FOR THE GRANT OF
NON-QUALIFIED STOCK OPTIONS UNDER THE
POOL CORPORATION AMENDED AND RESTATED
2007 LONG-TERM INCENTIVE PLAN
 
THIS AGREEMENT is entered into and effective as of  DATE by and between Pool
Corporation, a Delaware corporation (the “Company”), and First Name Last Name
(the “Optionee”).
 
WHEREAS Optionee is a key employee of the Company and the Company considers it
desirable and in its best interest that Optionee be given an inducement to
acquire a proprietary interest in the Company and an incentive to advance the
interests of the Company by possessing an option to purchase shares of the
common stock of the Company, $.001 par value per share (the “Common Stock”) in
accordance with the Pool Corporation Amended and Restated  2007 Long-Term
Incentive Plan (the “Plan”).
 
NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:
 
I
 
Grant of Option
 
         In consideration of future services, the Company hereby grants to
Optionee effective as of the date hereof (the “Date of Grant”) the right,
privilege and option to purchase # shares of Common Stock (the “Option”) at an
exercise price of $$$$ per share (the “Exercise Price”).  The Option shall be
exercisable at the time specified in Section II below.  The Option is a
non-qualified stock option and shall not be treated as an incentive stock option
under Section 422 of the Code.  Any capitalized term used herein, but not
defined herein, shall have the meaning provided in the Plan.
 
II
 
Time of Exercise
 
2.1    Subject to the provisions of the Plan and the other provisions of this
Section II, the Option shall become vested and exercisable beginning on the
dates set forth below, provided Optionee continues to be an employee or to
perform services for the Company on such dates:
 


[50% of the Option will vest on Vesting Date 1 and the other 50% of the Option
will vest on Vesting Date 2]


[the Option will vest on Vesting Date1]
 


 
2.2    During Optionee's lifetime, the Option may be exercised only by him, his
guardian if he has been declared incompetent or by a permitted transferee under
Article VI hereof.  In the event of death, the Option may be exercised as
provided herein by the Optionee’s estate or by the person to whom such right
devolves as a result of the Optionee’s death.
 

--------------------------------------------------------------------------------


 
2.3    If the Optionee ceases to be an employee of, or to perform other services
for, the Company or a Subsidiary of the Company:
            
                (a) due to death or Disability, the Option shall become fully
vested and exercisable and shall remain exercisable for, and shall otherwise
terminate on the original expiration date of such Option;
 
                (b) as a result of termination by the Company or a Subsidiary
for Cause, the Option shall be forfeited immediately upon such cessation,
whether or not then exercisable;
 
                (c) due to Retirement, provided that the Optionee does not
engage in Competition directly or indirectly against the Company, as determined
by the Committee or the President of the Company (i) the Option, to the extent
vested and exercisable on the date of Retirement, shall remain exercisable for,
and shall otherwise terminate on the original expiration date of such Option;
and (ii) the portion of the Option that was not vested and exercisable on the
date of Retirement shall continue to vest in accordance with the original
vesting schedule and shall remain exercisable for, and shall otherwise terminate
on the original expiration date of such Option; and
 
                (d) for any reason other than death, Disability, Retirement or
Cause, provided that the Optionee does not engage in Competition directly or
indirectly against the Company, as determined by the Committee or the President
of the Company (i) the portion of the Option that was vested and exercisable on
the date of such cessation shall remain exercisable for, and shall otherwise
terminate (x) 90 days from the date of such cessation of employment or if
earlier, the original expiration date of such Option or (y) if so determined by
the Committee upon the recommendation of the President of the Company, for a
period not to exceed the original expiration date of such Option and (ii) the
portion of the Option that was not vested and exercisable on the date of such
cessation shall immediately terminate, except that such unvested portion of the
Option may continue to vest in accordance with the original vesting schedule and
remain exercisable for, and otherwise terminate on the original expiration date
of such Option, if so determined by the Committee upon the recommendation of the
President of the Company.
 
        provided, however, that under no circumstances may the Option be
exercised later than ten years after the Date of Grant.
 
2.4    For purposes of this Agreement:
 
                (a) “Cause” shall mean (i) conviction of a felony or any crime
or offense lesser than a felony involving the property of the Company or a
Subsidiary; (ii) conduct that has caused demonstrable and serious injury to the
Company or a Subsidiary, monetary or otherwise; (iii) willful refusal to perform
or substantial disregard of duties properly assigned, as determined by the
Board; or (iv) breach of duty of loyalty to the Company or a Subsidiary or other
act of fraud or dishonesty with respect to the Company or a Subsidiary.  The
determination as to whether the Optionee was terminated for Cause shall be made
by the President and/or the Board in its sole discretion.
 
2

--------------------------------------------------------------------------------


 
                (b) “Competition” is deemed to occur if an Optionee, who ceases
to be employed by the Company or its Subsidiaries or who ceases to provide
services to the Company or its Subsidiaries, obtains a position as a full-time
or part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary.
 
                (c) “Disability” shall mean a disability that would entitle
Optionee to payment of disability payments under the Company’s or a Subsidiary’s
long-term disability plan or as otherwise determined by the Committee.
 
                (d) “Retirement” shall mean termination of the Optionee’s
employment if the Optionee has been employed by the Company or a Subsidiary on a
continuous basis for a period of at least ten years, the Optionee has attained
the age of 55 years and the Optionee has provided the Company with a minimum of
one year advance written notice of Optionee’s intention to retire.
 
                (e) “Subsidiary” shall mean any corporation or other entity of
which the Company owns securities having a majority of the ordinary voting power
in electing the board of directors or similar governing body, either directly or
through one or more Subsidiaries.
 
2.5    The Option shall expire and may not be exercised later than ten years
following the Date of Grant.
 
III
 
Method of Exercise of Option
 
3.1   (a)  Optionee may exercise all or a portion of the Option by delivering to
the Company a signed written notice of his intention to exercise the Option,
specifying therein the number of shares to be purchased.  Upon receiving such
notice, and after the Company has received full payment of the Exercise Price,
the appropriate officer of the Company shall cause the transfer of title of the
shares purchased to Optionee on the Company's stock records and cause to be
issued to Optionee a stock certificate for the number of shares being
acquired.  Optionee shall not have any rights as a shareholder until the stock
certificate is issued to him.
 
(b) Optionee acknowledges and understands that the Company prohibits the
exercise of any options on or within five (5) business days of any record date
set by the Company and Optionee agrees that it will not exercise all or a
portion of the Option on or within five (5) business days of any record date set
by the Company.  If the Option shall expire within such period, Optionee further
understands and agrees that the Option must be exercised prior to such period.
 
3

--------------------------------------------------------------------------------


 
3.2    The Option may be exercised, as provided in the Plan, by the payment of
the Exercise Price in cash, in shares of Common Stock held for six months or in
a combination of cash and shares of Common Stock held for six months.  The
Optionee may also pay the Exercise Price by delivering a properly executed
exercise notice together with irrevocable instructions to a broker approved by
the Company (with a copy to the Company) to promptly deliver to the Company the
amount of sale or loan proceeds to pay the Exercise Price or by a Net Share
Exercise.
 
IV
 
No Contract of Employment Intended
 
         Nothing in this Agreement shall confer upon Optionee any right to
continue in the employment of the Company or any of its subsidiaries, or to
interfere in any way with the right of the Company or any of its subsidiaries to
terminate Optionee's employment relationship with the Company or any of its
subsidiaries at any time.
 
V
 
Binding Effect
 
         This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators and
successors.
 
VI
 
Non-Transferability
 
         The Option granted hereby may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by
will, by the laws of descent and distribution or pursuant to a domestic
relations order, as defined in the Code, or (i) to Family Members, (ii) to a
partnership in which the participant and/or Family Members, or entities in which
the participant and/or Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the participant and/or Family Members, or entities in
which the participant and/or Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole members, (iv) to a trust for the
sole benefit of the participant and/or Family Members or (v) to a charitable
organization.  Any attempted assignment, transfer, pledge, hypothecation or
other disposition of Incentives, or levy of attachment or similar process upon
Incentives not specifically permitted herein, shall be null and void and without
effect.
 
4

--------------------------------------------------------------------------------




 
VII
 
Electronic Delivery and Signatures
 
        Optionee hereby consents and agrees to electronic delivery of any Plan
documents, proxy materials, annual reports and other related documents.  If the
Company establishes procedures for an electronic signatures system for delivery
and acceptance of Plan documents (including documents relating to any programs
adopted under the plan), Optionee hereby consents to such procedures and agrees
that his or her electronic signatures is the same as, and shall have the same
force and effect as, his or her manual signature.  Optionee consents and agrees
that any such procedures and delivery may be effected by a third party engaged
by the Company to provide administrative services related to the Plan, including
any program adopted under the Plan.
 
VIII
 
Inconsistent Provisions
 
         The Option granted hereby is subject to the provisions of the Plan as
in effect on the date hereof and as it may be amended.  In the event any
provision of this Agreement conflicts with such a provision of the Plan, the
Plan provision shall control.
 
IX
 
Governing Law
 
         This Agreement shall be construed in accordance with the laws of the
State of Delaware to the extent federal law does not supersede and preempt
Delaware law.
 
 


 


 


 



 
 
5

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
on the day and year first above written.


                                POOL CORPORATION




        
 
                              By:  _______________________________                                                     
                                      Name:
                                       Title:
            
                                  _______________________________
                                                                         Optionee

                                    
 
6

--------------------------------------------------------------------------------

 
